internal_revenue_service number info release date index number --------------------------------------------- -------------------------------------- --------------------- ------------------------------------ - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-170282-04 date date dear --------------- we are answering correspondence submitted by your representative requesting automatic relief in order to establish date as the effective date for your s_corporation_election automatic late s_corporation relief is unavailable under both revproc_97_48 and revproc_2003_43 because the internal_revenue_service failed to receive a timely form_1120s tax_return for the taxable_year although we are unable to respond to your request as submitted this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a ruling the procedures for requesting a private_letter_ruling are set forth in revproc_2004_1 copy enclosed the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year will qualify for a reduced user_fee in the amount of dollar_figure if you are qualified to pay the reduced fee please include a statement verifying the taxpayer’s gross_income for the last 12-month taxable_year otherwise you will be billed the higher fee if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2004_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your ruling_request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc genin-170282-03 direct to cc psi room incidentally the irs has developed two compact discs cd to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling information is also available online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2004_1
